Citation Nr: 1325279	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as a result of exposure to asbestos.

2.  Entitlement to service connection for asbestosis, to include as a result of exposure to asbestos.

3.  Entitlement to service connection for asthma, to include as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.  An RO hearing was conducted in April 2010, and a Board hearing was conducted in December 2010.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that the claimed disabilities are due to asbestos exposure during service.  The RO has determined that the Veteran's Navy MOS of aviation electrician's mate is one acknowledged by the service department as involving probable exposure to asbestos.  Evidence of record also show post-service exposure to asbestos.  

The Veteran has submitted documentation to show that he has been denied Workers' Compensation for disabilities (including asthma) which he alleges may have resulted from occupational asbestos exposure.  All available records pertaining to the Veteran are to be obtained from the appropriate state Workers' Compensation agency.

The record also reflects that the Veteran receives Social Security Administration (SSA) benefits due to his claimed conditions, including asthma (as evidenced by his December 2010 hearing testimony).  A request must be made to the SSA for a complete set of records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A post-service September 2008 private PFT report indicated that the Veteran had some type of reversible airway obstruction which might represent simple bronchial asthma or occupational asthma associated with cotton dust exposure, as well as reduction in lung volumes which might be on the basis of asbestos exposure or secondary to his weight at 200 pounds.  The physician who rendered this PFT report (Dr. Afulukwe) recommended clinical correlation.  The Veteran authorized VA to obtain private treatment records from Dr. Afulukwe in February 2009, but VA's attempt to secure such records in May 2009 was unsuccessful.  On remand, another attempt should be made to obtain all relevant treatment records from Dr. Afulukwe.

In a January 2010 addendum to an August 2009 VA respiratory examination, the August 2009 examiner noted that there was no evidence of asthma and no relationship to the Veteran's asbestos exposure with no clinical findings on evaluation of asbestosis.  No rationale was provided for this opinion.

At his December 2010 hearing, the Veteran testified that he had been diagnosed with asthma and treated for such condition by a private doctor named Dr. Infuke.  On remand, all relevant treatment records from Dr. Infuke should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After securing necessary releases, the RO/AMC should obtain all treatment records pertaining to the Veteran from Dr. Afulukwe and Dr. Infuke.  If any records are unavailable, then a negative reply is requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  The RO/AMC should contact the appropriate state Workers' Compensation agency and request copies of all records pertaining to the Veteran.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  The RO/AMC should contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, the RO/AMC should print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  After the above development is completed to the extent possible, the claims file should be forwarded a medical doctor with experience in asbestos-related disabilities.  

After reviewing the claims file, the examiner should offer a response to the following:  

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's colon cancer, asbestosis, and/or claimed asthma is/are causally related (at least in part) to the conceded asbestos exposure during service?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence, to include discussion of the significance of post-service asbestos exposure in relation to the in-service exposure.

5.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any of the issues on appeal remain denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).








Department of Veterans Affairs


